Name: Commission Regulation (EEC) No 3871/92 of 30 December 1992 fixing the production refund for white sugar used in the chemical industry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 92No L 390/ 114 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3871/92 of 30 December 1992 fixing the production refund for white sugar used in the chemical industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, establishing the production refund ; whereas Article 1 of Regulation (EEC) No 1729/78 provides that the pro ­ duction refund for white sugar shall be fixed at three ­ monthly intervals for the periods beginning 1 July, 1 October, 1 January and 1 April ; whereas the application of the abovementioned method entails fixing the pro ­ duction refund as stated in Article 1 for the period referred to therein : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regu ­ lation (EEC) No 61 /92 (2), and in particular Article 9 (6) thereof, Whereas the amendment of the definition of white sugar and raw sugar referred to in Article 1 (2) (a) and (b) of Regulation (EEC) No 1785/81 has the consequence that flavoured sugars or sugars containing added colouring agents or other substances are no longer considered as falling within these definitions but are to be considered as 'other sugars' ; whereas Article 1 of Regulation (EEC) No 1010/86 provides for these sugars to be eligible as basic products to the production refund ; whereas a method of calculation based on their sucrose content should be laid down for establishing the production refund applicable to these products ; Whereas pursuant to Article 9 (3) of Regulation (EEC) No 1785/81 it may be decided to grant production refunds on the products listed in Article 1 ( 1 ) (a) and (f) and on the syrups listed in Article 1 ( 1 ) (d) thereof which are in one of the situations referred to in Article 9 (2) of the Treaty and which are used in the manufacture of certain products of the chemical industry ; Whereas the measures provided for in this Regulation arein accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 1010/86 of 25 March 1986 laying down general rules for the production refund on certain sugar products used in the chemical industry (3), as last amended by Regulation (EEC) No 464/91 (4), establishes the framework within which the production refunds may be determined and lists the chemical products of which the manufacture makes it possible to grant a production refund for the basic products used in their manufacture ; whereas Articles 5, 6 and 7 of Regulation (EEC) No 1010/86 provide that the production refund granted for raw sugar, sucrose syrups and unprocessed isoglucose shall be derived from the refund fixed for white sugar according to a method of calculation peculiar to each of these basic products ; Article 1 The production refund per 100 kilograms of white sugar referred to in Article 4 of Regulation (EEC) No 1010/86 is hereby fixed at ECU 35,651 for the quarter 1 January to 31 March 1993 . Whereas Commission Regulation (EEC) No 1729/78 of 24 July 1978 laying down detailed rules of application in respect of the production refund for sugar used in the chemical industry (5), as last amended by Regulation (EEC) No 464/91 , specifies the method to be used for Article 2 (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 6, 11 . 1 . 1992, p. 19 . (3) OJ No L 94, 9 . 4. 1986, p. 9 . (4) OJ No L 54, 28 . 2. 1991 , p. 22 . 0 OJ No L 201 , 25. 7. 1978 , p. 26. This Regulation shall enter into force on 1 January 1993 . 31 . 12. 92 Official Journal of the European Communities No L 390/ 115 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 December 1992. For the Commission Ray MAC SHARRY Member of the Commission